Title: To Benjamin Franklin from Feutry, 17 April 1777
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur
Ce jeudi matin de bonne heure, 17 avril 1777.
J’ai eu, hier, L’honneur de vous adresser quelques mémoires; j’ai celui de vous envoyer une Bagatelle qui vous prouvera du moins que je desire Le bien. J’attends toujour vos ordres et suis très Laconiquement, très Belgiquement, et très respectueusement Monsieur votre très humble et très obeissant

P.S. Quand j’aurai sous La main mes autres ouvrages, qui forment sept à huit volumes, j’aurai L’honneur de vous en faire hommage.

 
Notation: Feutry
